Citation Nr: 0731368	
Decision Date: 10/04/07    Archive Date: 10/16/07

DOCKET NO.  06-31 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
varicose veins of the right lower extremity.  

2.  Entitlement to service connection for varicose veins of 
the left lower extremity.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel


INTRODUCTION

The veteran had active service in the United States Army from 
January 1953 to December 1954.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Togus, 
Maine.  Jurisdiction over the veteran's file is held by the 
RO in New York, New York.  
 
The veteran's appeal has been advanced on the docket due to 
his advanced age.  38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. 
§ 20.900(c) (2007).  

The veteran appeared at a Travel Board Hearing before the 
undersigned Veterans Law Judge in June 2007.  A transcript is 
associated with the claims file.  


FINDINGS OF FACT

1.  The veteran's original claim for service connection for 
varicose veins of the right lower extremity was denied by an 
unappealed December 1957 RO decision.  

2.  Evidence received since the December 1957 RO decision 
relates specifically to an unestablished fact necessary to 
substantiate the claim for service connection for varicose 
veins of the right lower extremity; the additional evidence 
raises a reasonable possibility of substantiating the claim.

3.  The competent medical and lay evidence shows that the 
veteran's bilateral lower extremity varicose veins began 
during active service.  

CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen a 
claim for entitlement to service connection for varicose 
veins of the right lower extremity.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2007).

2.  Service connection for varicose veins of the right lower 
extremity is warranted.  38 U.S.C.A. §§ 1110, 5103, 5103A 
(West 2002 & Supp. 2007) 38 C.F.R. § 3.303 (2007).

3.  Service connection for varicose veins of the left lower 
extremity is warranted.  38 U.S.C.A. §§ 1110, 5103, 5103A 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA 

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 
3.159(b) (2006).  Information means non-evidentiary facts, 
such as the claimant's address and Social Security number or 
the name and address of a medical care provider who may have 
evidence pertinent to the claim.  See 66 Fed. Reg. 45620, 
45,630 (August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2006).  
Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c) (2006).  

As discussed in more detail below, sufficient evidence is of 
record to grant the claims for service connection for 
varicose veins of the bilateral lower extremities.  
Therefore, no further development is needed with respect to 
this claim.  

Legal Criteria-New and Material Evidence

In general, decisions of the agency of original jurisdiction 
(the RO) or the Board that are not appealed in the prescribed 
time period are final.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. 
§§ 3.104, 20.1100, 20.1103.  The exception to this rule is 
38 U.S.C.A. § 5108, which provides that if new and material 
evidence is presented or secured with respect to a claim that 
has been disallowed, the Secretary shall reopen the claim and 
review the former disposition of the claim.  See Knightly v. 
Brown, 6 Vet. App. 200 (1994).  Evidence presented since the 
last final denial on any basis (either upon the merits of the 
case, or upon a previous adjudication that no new and 
material evidence had been presented), will be evaluated in 
the context of the entire record.  See Evans v. Brown, 9 Vet. 
App. 273 (1996).

New evidence means existing evidence not previously submitted 
to agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

Legal Criteria-Service Connection

Applicable law provides that service connection will be 
granted if it is shown that the veteran experiences a 
disability resulting from an injury or disease contracted in 
line of duty, or for aggravation of a preexisting injury or 
disease contracted in line of duty, in the active military, 
naval, or air service.  38 U.S.C.A. § 1110 ; 38 C.F.R. § 
3.303.  That an injury or disease occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any injury or 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. § 
3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992). 

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997). 

Analysis-New and Material Evidence, Varicose Veins of the 
Right Lower Extremity

The veteran was initially denied service connection for 
varicose veins of the right lower extremity in a December 
1957 rating decision, on the basis that the condition pre-
existed service and that evidence did not show an aggravation 
of the disorder during service.  This decision was not 
appealed, and became final within a year of notification.  
The veteran has subsequently filed his current claim, 
contending that the condition was not pre-existing but 
instead was caused by his service.  

The U.S. Court of Appeals for Veterans Claims (Court) has 
recently issued a highly significant opinion with regard to 
service connection claims for varicose veins which is highly 
relevant in the context of the claim to reopen.  
Specifically, Barr v. Nicholson, No. 04-0534 (Vet. App. June 
15, 2007 ), held that when a condition may be diagnosed by 
its unique and readily identifiable features, the presence of 
the disorder is not a determination "medical in nature" and 
is capable of lay observation.  The Barr case was expressly 
about varicose veins, and the Board notes that the existence 
of this condition is so "unique" and "readily 
identifiable" that the veteran is competent (even though not 
a medical professional) to determine when the disorder became 
present just from his own lay observation.  

In the June 2007 Travel Board Hearing, the veteran testified 
that the varicose veins of his right leg were not present 
before service, manifesting only while he was on active duty 
with the U.S. Army.  This contention is new, as it was not of 
record at the time of the initial denial, and is material, as 
the veteran's competent testimony regarding onset of the 
unique and readily identifiable disorder of varicose veins 
pertains to an unestablished fact necessary to substantiate 
the underlying claim for service connection.  Barr, supra.  
As such, the veteran's claim is reopened.  

Service Connection-Bilateral Lower Extremity Varicose Veins 

The veteran contends that he developed varicose veins as a 
result of his service in the U.S. Army.  A search of the 
service medical records reveals normal lower extremities upon 
service entry.  Thus, the veteran is presumed to have been 
sound upon his induction.  See 38 U.S.C.A. § 1111.  

The first documentation of varicose veins is in the service 
medical records, with an April 1953 clinical report noting 
varicose veins in the right leg.  Post service, the veteran 
has repeatedly been diagnosed with bilateral varicose veins, 
with a November 1993 VA assessment linking the condition to 
service.  There is also a September 2005 VA treatment report, 
which indicates that the veteran had a 40-50 year history of 
varicose veins.  

As noted above, the Court's decision in Barr determined that 
conditions such as varicose veins are of such a unique nature 
that determination of their existence is not a medical one, 
making lay persons competent to report on their existence.  
Barr v. Nicholson, No. 04-0534 (Vet. App. June 15, 2007 ).  
The veteran has testified that he has had varicose veins of 
both legs since service, and there is evidence that he sought 
treatment for the condition (at least in the right leg) 
during service.  Post-service medical records include an 
opinion that the vascular disease at issue began during 
service, which provides a nexus between a current disability 
and service.  While this opinion was based on history 
obtained from the veteran, the fact that the veteran is 
competent to testify on the existence of the disorder, as 
well as the in-service clinical note, support the positive 
nexus opinion.  See Kowalski v. Nicholson, 19 Vet. App. 171 
(2005); Coburn v. Nicholson, 19 Vet. App. 427, 432 (2006).  
As this is the case, the elements for a grant of service 
connection (current disability; an injury or disease or some 
other manifestation of the disability during service; and a 
nexus between a current diagnosis and the in-service finding 
or event) are satisfied.  Boyer, supra; Mercado-Martinez v. 
West, supra; Cuevas v. Principi, supra.  Accordingly service 
connection for bilateral lower extremity varicose veins is 
warranted.   


ORDER

New and material evidence has been received to reopen a claim 
for entitlement to service connection for varicose veins of 
the right lower extremity.

Service connection for varicose veins of the right lower 
extremity is granted.  

Service connection for varicose veins of the left lower 
extremity is granted.  


____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


